UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to 000-29743 (Commission file number) RENEWABLE ENERGY RESOURCES, INC. (Exact name of small business issuer as specified in its charter) Florida 88-0409143 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 334 S. HYDE PARK AVE., TAMPA, FLORIDA 33606 (Address of principal executive offices) (Zip Code) 813-944-3185 (Issuer's telephone number) Check whether issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
